Citation Nr: 1412781	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3   Entitlement to service connection for a neck disability.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder, prior to February 7, 2011.  

5.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder, since February 7, 2011.

6.  Entitlement to an effective date prior to February 7, 2011, for the award of a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL
Appellant 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant, who is the Veteran, served on active duty from February 1965 to February 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008, November 2009, July 2010, and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Statement of the Case addressing service connection for back and neck disabilities was issued in October 2011.  Although the issues were not certified on appeal to the Board, the Board construes the October 2011 correspondence as a substantive appeal, and testimony regarding those issues was presented at the Decision Review Officer hearing in March 2012.  As such, the Board has jurisdiction over the issues as reflected on the first page of this decision.  

A transcript of both the March 2012 Decision Review officer hearing and the Board hearing via videoconference in July 2013 are of record.  

Service connection for a back disability was denied in a November 2006 rating decision based in part on the RO's finding of no current chronic back disability.  



Although both the August 2008 and July 2010 rating decisions reflect the RO's finding that new and material evidence had not been presented to reopen the claim, evidence associated with claim file in August 2009 includes VA treatment records in July 2009 noting a back fusion, and a September 2009 record notes x-ray examination of the lumbar spine in July 2009 showed degenerative changes.  These records were constructively of record within a year of the August 2008 rating decision and are new and material evidence, particularly as there was no diagnosis of back disability at the time of the August 2008 rating decision, and precluded the August 2008 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In the rating decision in June 2011, while on appeal, the RO increased the rating for PTSD to 50 percent, effective February 7, 2011, constituting a staged rating during the period of the appeal, which is reflected in issues 4 and 5 on the first page of this decision.  

The issues of service connection for a low back and neck disability, and for a rating higher than 50 percent for posttraumatic stress disorder, since February 7, 2011, along with entitlement to an effective date prior to February 7, 2011, for the award of a total disability rating based on individual unemployability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the November 2006 rating decision denying service connection for a back disability is new and material; it relates to unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.  



2.  Prior to February 7, 2011, PTSD is not productive of occupational and social impairment, with reduced reliability and productivity or more. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The criteria for an initial rating higher than 30 percent for PTSD, prior to February 7, 2011, have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. The Board is reopening the claim for service connection for a low back disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless with respect to that issue and will not be further discussed. 

The appeal with respect to posttraumatic stress disorder arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  



The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in January 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  The examiner reviewed the claim file and the rationale provided for the opinion is based on objective findings and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim

Service connection for a low back disability was denied in a November 2006 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for low back strain was denied based in part on the RO's determination that a current low back disability was not shown.  

Although both the August 2008 and July 2010 rating decisions reflect the RO's finding that new and material evidence had not been presented to reopen the claim, evidence associated with claim file in August 2009 includes VA treatment records in July 2009 noting a back fusion, and a September 2009 record notes x-ray examination of the lumbar spine in July 2009 showed degenerative changes.  


These records were constructively of record within a year of the August 2008 rating decision and are new and material evidence, particularly as there was no diagnosis of back disability at the time of the August 2008 rating decision, and precluded the August 2008 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The evidence submitted since the November 2006 rating decision is new and material and reopening the claim is warranted.  The issue of entitlement to service connection for a low back disability is addressed in the remand below. 

Posttraumatic Stress Disorder

Rating Criteria

Prior to February 7, 2011, the Veteran's posttraumatic stress disorder (PTSD) is rated 30 percent disabling under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for a 70 percent evaluation are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, symptoms pertaining to the diagnosis of PTSD in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Although the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 





Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Analysis

Following the grant of service connection for PTSD in the July 2010 rating decision, an initial 30 percent disability evaluation was assigned.  The Veteran asserts that a rating higher than 30 percent is warranted for PTSD, prior to February 7, 2011.  

VA treatment records in July 2009 and August 2009 reflect the Veteran lived with a woman for 31 years, and hobbies were noted to include playing pool and playing dominos.  

The January 2010 VA examiner reported that the Veteran's thought processes were appropriate and that he was able to read and understand directions.  No slowness of thought or confusion was noted.  Although mild memory impairment, severely impaired judgment, and disturbance of motivation and mood were reported, abstract thinking and speech were normal.  No panic attacks were present, and he was oriented with appropriate appearance, hygiene and behavior.  No difficulty performing activities of daily living independently was reported and he was no threat of danger to himself or others.  Grossly impaired communication was attributed to hearing loss.  The examiner determined that the Veteran is able to establish and maintain effective work/school and social relationships.  

The Veteran is competent to report his symptoms.  Competence and credibility are to be distinguished.  





The January 2010 VA examination report notes the Veteran had been employed as a truck driver for 40 years, and although testimony at the hearing was to the effect that the Veteran had difficulties with coworkers and/or supervisors, the January 2010 report of examination reflects his report of having had a good relationship with both his supervisor and coworkers.  In addition, and even though he testified to having been terminated for driving too fast and road rage, in a September 2009 VA treatment record, his unemployment was attributed to neck pain and associated medications.  Regardless, the reliable evidence does not establish that PTSD symptoms equate or more nearly approximate to the criteria for a rating higher than 30 percent.  

Although a GAF score of 60 was assigned in an August 2009 VA treatment record, and of 55 in a February 2011 VA treatment record, the March 2011 VA examination report reflects a GAF score of 63 indicating only a mild degree of impairment due to PTSD symptoms.  Regardless, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4.  

At no time during the appeal prior to February 7, 2011, does competent and probative evidence establish occupational and social impairment with reduced reliability and productivity due to PTSD.   

The preponderance of the evidence is against a rating higher than 30 percent for PTSD, prior to February 7, 2011; there is no doubt to be resolved.  Consequently, a rating higher than 30 percent is not warranted prior to February 7, 2011. 

The evidence shows that the Veteran's service-connected PTSD results in occupational and social impairment; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has been received and the claim of service connection for a low back disability is reopened. 

A rating higher than 30 percent for posttraumatic stress disorder, prior to February 7, 2011, is denied.  


REMAND

The Veteran seeks service connection for a neck and low back disability, along with a rating higher than 50 percent for posttraumatic stress disorder since February 7, 2011, and the award of a TDIU prior to February 7, 2011. 

With respect to the service connection claims, the Veteran testified that he fell and injured his back while loading 2 x 12s at a warehouse during service in Vietnam and that he has had back symptoms ever since.  A December 1967 service treatment record reflects complaints of back pain and the assessment was muscle strain.  Post service VA treatment records include VA treatment records in July 2009 noting a back fusion, and a September 2009 record notes x-ray examination of the lumbar spine in July 2009 showed degenerative changes.  An August 2009 record reflects a diagnosis of major depression secondary to a back injury and a December 2011 private report notes degenerative disc disease of the lumbar spine of a longstanding nature.  The Veteran must be afforded a VA back examination for an opinion as to whether his current back disability is related to service.  

The Veteran further testified to onset of neck symptoms after jumping into a foxhole to avoid a mortar attack.  Service connection for PTSD has been established based upon the Veteran having coming under mortar attack during service. 




A December 2011 private record reflects probable degenerative disc disease of the cervical spine.  The Veteran must be afforded a VA neck examination for an opinion as to whether his current neck disability is related to service.  

At the hearing the Veteran testified that his posttraumatic stress disorder symptoms are worse than at the time of the most recent VA examination March 2011.  The Veteran must afforded a contemporaneous VA examination to determine the nature and severity of service-connected posttraumatic stress disorder.  

In view of the remand of the service connection claims, the issue of entitlement to an effective date earlier than February 7, 2011 must be deferred because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not (a probability of 50 percent) that a back or neck disability to include arthritis is the result of injuries described by the Veteran in service? 

The Veteran's file must be made available to the VA examiner for review. 

2.  Afford the Veteran a VA examination to determine the level of occupational and social impairment due PTSD.  


The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development adjudicate the claims to include an effective date prior to February 7, 2011, for the award of a total disability rating based on individual unemployability.  If any of benefit is denied, furnish the Veteran and his attorney Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


